In a habeas corpus proceeding brought by relator pursuant to CPL 570.24 to test the legality of his arrest and attempted extradition to Louisiana under a warrant issued by the Governor of the State of New York (Uniform Criminal Extradition Act, CPIf 570.02-570.66), the People appeal from a judgment (incorrectly denominated an “order”) of the Supreme Court, Kings County, dated June 16, 1972, upon the decision after a hearing which sustained the writ, vacated the warrant- of extradition, and discharged the relator from custody. Judgment reversed, on the law and the facts, without costs, writ dismissed, and relator remanded to the custody of the authorized police officers representing the State of Louisiana for the purpose of returning and delivering him to said State. We find that on this record relator has failed to establish conclusively that he was not present in Louisiana at the times of the commission of the alleged crimes. In the absence of such conclusive proof the extradition warrant must be honored and the relator surrendered (People ex ret. Pirone v. Police Conor, of City of N. T., 15 A D 2d 809; People ex rel. Higley v. Millspa/w, 281 N. Y. 441, 447; People ex rel. Fong v. Honeclc, 253 N. Y. 536, and cases cited therein). Hopkins, Acting P. J., Martuscello, Shapiro, Christ, and Brennan, JJ., concur,